office_of_chief_counsel department of the treasury internal_revenue_service washington d c date number info release date cc tege eoeg et2 - genin-111417-04 uilc memorandum for director internal_revenue_service center from subject cincinnati oh attn technical unit office of division counsel associate chief_counsel tax exempt and government entities cc tege eoeg et2 - genin-111417-04 railroad retirement act tax status r j corman railroad company central kentucky lines llc mr ronald d lane attorney at law north wacker drive suite chicago illinois in accordance with the coordination procedure established between the service and the railroad retirement board rrb the rrb has provided us with its opinion that the following business became an employer under the railroad retirement act and the railroad unemployment insurance act effective date we have reviewed the opinion of the rrb and based upon the information submitted to us by the rrb we also conclude that r j corman railroad company central kentucky lines llc became an employer under the railroad_retirement_tax_act effective date please take the appropriate action regarding this business cc mr wayne van dyck internal_revenue_service first street suite roanoke va ________________ joseph w spires
